— Order and judgment (one paper), Supreme Court, New York County (Arthur Blyn, J.), entered on July 17, 1984, unanimously affirmed for the reasons stated by Arthur Blyn, J., at Special Term, without costs and without disbursements, and the appeal from the order and judgment (one paper) of said court, entered on July 6, 1984, is unanimously dismissed as having been subsumed in the appeal from the order and judgment (one paper) entered on July 17, 1984, without costs and without disbursements. Concur — Sullivan, J. P., Asch, Fein, Kassal and Ellerin, JJ.